


110 SRES 671 ATS: Congratulating the University of Maryland

U.S. Senate
2008-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		III
		110th CONGRESS
		2d Session
		S. RES. 671
		IN THE SENATE OF THE UNITED STATES
		
			September 22
			 (legislative day, September 17), 2008
			Ms. Mikulski (for
			 herself and Mr. Cardin) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Congratulating the University of Maryland
		  School of Medicine on its 200th anniversary.
	
	
		Whereas the University of Maryland School of Medicine was
			 established in 1807, making it the first public and the fifth oldest medical
			 school in the United States;
		Whereas, in 1823, the University of Maryland School of
			 Medicine became the first teaching hospital in the Nation with the construction
			 of the Baltimore Infirmary and became the first medical school in the United
			 States to institute a residency training program;
		Whereas the School of Medicine was the founding school of
			 the University of Maryland and is an integral part of the 11-campus University
			 System of Maryland;
		Whereas, at the Baltimore campus of the University of
			 Maryland, the School of Medicine serves as the foundation for a large academic
			 health center that combines medical education, biomedical research, patient
			 care, and community service;
		Whereas the University of Maryland School of Medicine is
			 dedicated to providing excellence in biomedical education, basic and clinical
			 research, quality patient care, and service to improve the health of the people
			 of Maryland and the United States;
		Whereas the University of Maryland School of Medicine is
			 committed to the education and training of M.D. and Ph.D. students in fields
			 including physical therapy, rehabilitation science, and medical research
			 technology;
		Whereas the University of Maryland School of Medicine has
			 played a crucial role in helping to meet the health care needs of the people of
			 Maryland and continues to recruit and develop faculty to serve as exemplary
			 role models for students; and
		Whereas the University of Maryland School of Medicine has
			 developed a legacy of academic excellence, outstanding patient care, and
			 ground-breaking research: Now, therefore, be it
		
	
		That the Senate—
			(1)congratulates the University of Maryland
			 School of Medicine on its 200th anniversary; and
			(2)recognizes the achievements of the
			 University of Maryland, Baltimore, and the School of Medicine in providing
			 outstanding service to, and in training leaders for, the local community, the
			 State of Maryland, and the world.
			
